EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview conducted with Ms. Leora Meystelman on January 4, 2022.

The application has been amended as follows: 
Claims:
Claim 1, line 3 keep the deleted “a”.
Claim 1 at the end delete the period [.] replace with --;-- then add a new paragraph as follows: --wherein the at least one panel includes a front portion that is configured to cover a front part of the wearers body, the skirt further comprising: 
a first portion of a closure device attached to an inside surface of the at least one panel;
a second portion of the closure device, the second portion of the closure device being configured to mate with the first portion of the closure device and being secured to an outer surface of the pants, the first and second portions of the closure device being positioned so that when mated, the at least one panel is secured to the pants to cover at least a portion of the pants even when the wearer's legs reposition.--.
Claim 5 delete.
Claims 8-9 delete.

Claim 14 change dependency to claim 2.
Claim 15 change dependency to claim 2.
Claim 16 change dependency to claim 2.
Claims 17-19 cancel.

The following is an examiner's statement of reasons for allowance: 
None of the cited prior art alone or in combinations teaches “an athletic skirt comprising: at least one panel of material extending downward from a top end to a lower end, and the lower end having a hem that extends along the lower end of the at least one panel, and having at least two strands of weighted material fastened into a portion of the hem that extends along a lower end of the front portion of the at least one panel; pants having a top end and extending downward, the top end of the pants attached to the top end of the skirt, and the at least one panel being configured to cover at least a portion of a front portion of the pants; and a first portion of a closure device secured to an inside surface of the at least one panel, having a hook portion of a hook and loop closure corresponding to a hook portion; and a second portion of the closure device having a loop portion of the hook and loop closure and corresponding to the hook portion, the second portion of the closure device being secured to an outer surface of the pants, and being configured to mate with the first portion of the closure device and, the first and second portions of the closure device being positioned so that when mated, the at least one panel is secured to the pants to cover at least a portion of the pants, even when the wearer's legs reposition”. To modify the cited reference will 


Claims 1-2, 12, and 14-16 are allowed over the prior art of record.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALED ANNIS whose telephone number is (571)270-1563.  The examiner can normally be reached on Monday-Friday 8 am-5 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on (571) 272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.